Citation Nr: 1003645	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  07-01 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for chronic grade II strain/sprain with 
instability, medial collateral ligaments of the right knee, 
prior to January 30, 2007.

2.  Entitlement to an initial disability rating in excess of 
20 percent for chronic grade II strain/sprain with 
instability, medial collateral ligaments of the right knee, 
as of January 30, 2007.

3.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease and chondromalacia 
of the patella of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to August 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which granted service connection for chronic 
grade II strain/sprain with instability, medial collateral 
ligaments of the right knee and for degenerative joint 
disease and chondromalacia of the patella of the right knee, 
at separate 10 percent disability ratings and denied service 
connection for a right ankle condition, a low back condition, 
residuals of right and left broken elbows, right and left hip 
conditions, a mental health disability and respiratory 
problems due to asbestosis.
 
In a September 2007 rating decision, the RO increased the 
Veteran's disability rating for chronic grade II 
strain/sprain with instability, medial collateral ligaments 
of the right knee to 20 percent.  As this rating does not 
represent the highest possible benefit, this issue has 
remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).

In December 2007, the Veteran testified before the 
undersigned Veterans Law Judge at the RO (Travel Board 
hearing); a copy of the transcript has been associated with 
the record.  At this hearing, the Veteran withdrew his appeal 
for the issues of entitlement to service connection for 
residuals of right and left broken elbows, a left hip 
condition and respiratory problems due to asbestosis.  He 
also indicated that his low back, right hip and right ankle 
conditions were secondary to his service-connected right knee 
conditions.  

In an April 2009 decision, the Board denied service 
connection for an acquired psychiatric disorder and remanded 
the issues of entitlement to service connection for a low 
back condition, a right hip condition and a right ankle 
condition, all to include as secondary to service-connected 
right knee disabilities, and entitlement to increased initial 
disability ratings for the Veteran's service-connected right 
knee disabilities.  In a September 2009 rating decision, the 
RO granted service connection for chronic sprain of the right 
ankle with degenerative joint disease, chronic strain/sprain 
of the right hip and degenerative spondylolysis of the lumbar 
spine and mild grade I spondylolisthesis L5-S1, all as 
secondary to the Veteran's service-connected right knee 
instability.  As such, these issues are no longer on appeal.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  Prior to January 30, 2007, the Veteran's service-
connected chronic grade II strain/sprain with instability, 
medial collateral ligaments of the right knee was not 
manifested by moderate recurrent subluxation and lateral 
instability.

2.  As of January 30, 2007, the Veteran's service-connected 
chronic grade II strain/sprain with instability, medial 
collateral ligaments of the right knee has not been 
manifested by severe recurrent subluxation and lateral 
instability.

3.  The Veteran's service-connected degenerative joint 
disease and chondromalacia of the patella of the right knee 
is not manifested by incapacitating exacerbations, flexion 
limited to 30 degrees or extension limited to 15 degrees.




CONCLUSIONS OF LAW

1.  Prior to January 30, 2007, the criteria for a disability 
rating in excess of 10 percent for chronic grade II 
strain/sprain with instability, medial collateral ligaments 
of the right knee were not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.10, 4.71a, Diagnostic Code 5257 
(2009).    

2.  As of January 30, 2007, the criteria for a disability 
rating in excess of 20 percent for chronic grade II 
strain/sprain with instability, medial collateral ligaments 
of the right knee were not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.10, 4.71a, Diagnostic Code 5257 
(2009).    

3.  The criteria for a disability rating in excess of 10 
percent for degenerative joint disease and chondromalacia of 
the patella of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.71a, Diagnostic 
Codes 5010, 5003, 5260, 5261 (2009).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter(s) 
sent to the appellant in September 2005 that fully addressed 
all notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The Veteran was provided with this 
notice in March 2006.

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records, the 
Veteran's Travel Board hearing transcript and lay statements 
have been associated with the record.  The appellant was 
afforded a VA medical examination in June 2009.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Evaluation of Initial Disability Ratings

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the Veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  Because this appeal 
involves initial ratings for which service connection was 
granted and an initial disability rating was assigned, it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Background

A June 2006 VA examination report shows that the Veteran was 
limited to standing for fifteen minutes and was limited in 
walking to 100 yards.  The Veteran's right knee showed giving 
way, instability, pain, stiffness and weakness.  The Veteran 
had no locking episodes, effusion or dislocation or 
subluxation.  The Veteran's gait was antalgic and he had poor 
propulsion.  Repetitive activity does not produce further 
loss of motion but pain is the major factor effecting 
functional capabilities.  The examiner noted that weakness 
was a close second contributing factor.  Upon examination, 
the Veteran's range of motion was flexion to 75 degrees, with 
pain beginning at 60 degrees and extension to zero degrees.  
Passive range of motion was from 9 degrees to 90 degrees.  
The Veteran's right knee had tenderness, painful movement, 
weakness, abnormal motion, guarding of movement and grinding.  
There was abnormal medial lateral/collateral ligament 
stability in the neutral position and at 30 degrees, which 
was described as slight laxity on medial stressing.  The 
examiner also noted abnormal tracking of the patellar and 
subpatellar tenderness.  McMurray's test was positive and 
Apley's compression test was positive with mild/moderate pain 
over the medial joint line of the right knee.  X-rays 
revealed mild patellofemoral and medial femoral tibial 
compartment osteoarthritis and a possible old injury to the 
medial tibial plateau with well corticated osseous fragment.  
The diagnosis was chronic grade II strain/sprain medial 
collateral ligaments of the right knee with limited motion, 
chondromalacia patella of the right knee with lateral 
tracking and degenerative joint disease of the right knee.  

A January 2007 VA examination report reflects that the 
Veteran reported that his right knee pain had become 
progressively worse.  He could stand for 15 to 30 minutes and 
could walk for 200 yards with a cane.  He had giving way, 
instability, pain, stiffness, weakness and locking episodes 
of his right knee several times per week.  Range of motion 
was flexion to 80 degrees, with pain beginning at 70 degrees, 
and extension to 0 degrees.  Passive range of motion was 0 to 
105 degrees.  The examiner noted that pain was the major 
factor affecting the functional capabilities during 
repetitive activity.  Upon examination, the Veteran had 
crepitus, tenderness, painful movement, instability, 
weakness, abnormal motion, guarding of movement and grinding.  
The examiner noted that, in terms of instability, the Veteran 
had moderate medial/lateral, ligament sprain, ligament tear.  
The Veteran had grade II collateral ligament instability in 
the neutral position and at 30 degrees on medial stressing. 
In addition, the Veteran had abnormal tracking and 
subpatellar tenderness.  McMurray's test was not completed 
due to guarding of the Veteran, and Apley's compression test 
produced pain over the medial joint line.  

A June 2009 VA examination report shows that the Veteran 
reported that his right knee pain had gotten progressively 
worse, and that he had been given a knee brace with poor 
results.  Upon examination, the Veteran had crepitus, giving 
way, instability, pain, stiffness, weakness, incoordination, 
warmth, tenderness and grinding.  He had severe flare-ups 
every five to six months which lasted one to two days.  These 
were precipitated by twisting and relieved by rest and 
elevation with ice.  The examiner noted that the Veteran had 
moderate medial/lateral, ligament sprain, ligament tear 
instability in his right knee.  In terms of collateral 
ligament instability in the neutral position, he had mild 
laxity on medial stressing.  With regard to collateral 
ligament instability in the 30 degree position, he had 
moderate laxity on medial stressing.  The examiner noted 
abnormal tracking and subpatellar tenderness in the right 
knee, and found evidence of a tear.  Apley's compression test 
was positive with pain over the medial line.  Upon 
examination, the Veteran's range of motion of his left knee 
was flexion to 115 degrees and extension to 0 degrees.  The 
examiner noted that the Veteran's right knee extension was 
normal and that there was objective evidence of pain with 
active motion and with repetitive motion.  There were no 
additional limitations after three repetitions of range of 
motion.  The assessment was grade II strain/sprain f the 
medial collateral ligaments of the right knee with limited 
motion, tear/degeneration of the medial meniscus of the right 
knee by examination, chondromalacia patella of the right knee 
with lateral tracking and degenerative joint disease of the 
right knee. 



Evaluation of initial disability rating - chronic grade II 
strain/sprain with instability, medial collateral ligaments 
of the right knee, prior to January 30, 2007

The Veteran's service-connected right knee instability is 
rated under Diagnostic Code 5257, pertaining to recurrent 
subluxation and lateral instability.  Slight recurrent 
subluxation and lateral instability is rated at a 10 percent 
disability rating, moderate recurrent subluxation and lateral 
instability is rated at a 20 percent disability rating and 
severe recurrent subluxation and lateral instability is rated 
at a 30 percent disability rating.  38 C.F.R. § 3.71a, 
Diagnostic Code 5257.  

The Board finds that, based upon the evidence of record, that 
the Veteran's right knee instability does not warrant an 
initial disability rating in excess of 10 percent for the 
period prior to January 30, 2007.  The symptomatology of the 
Veteran's right knee instability does not rise to the level 
of moderate recurrent subluxation or lateral instability.  
While the June 2006 VA examination report reflects that the 
Veteran had giving way and instability in his right knee, 
there was only slight laxity on medial stressing of the 
medial lateral/collateral ligament.  As such, a higher 
disability rating, prior to January 20, 2007, for the 
Veteran's right knee instability is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

Evaluation of initial disability rating - chronic grade II 
strain/sprain with instability, medial collateral ligaments 
of the right knee, as of January 30, 2007

The Board finds that, based upon the evidence of record as of 
January 30, 2007, the Veteran's right knee instability does 
not warrant an initial disability rating in excess of 20 
percent.  The symptomatology of the Veteran's right knee 
instability does not rise to the level of severe recurrent 
subluxation or lateral instability.  The January 2007 VA 
examination report reflects that the Veteran had giving way 
and instability; however, in terms of instability, the 
Veteran had only moderate medial/lateral, ligament sprain, 
ligament tear.  The Veteran had grade II collateral ligament 
instability in the neutral position and at 30 degrees on 
medial stressing.  At his June 2009 VA examination, the 
Veteran again reported instability and giving way, but showed 
only moderate medial/lateral, ligament sprain, ligament tear 
instability, mild laxity in medial stressing in the 
collateral ligament at the neutral position an moderate 
laxity on medial stressing of the collateral ligament.  As 
such, a disability rating in excess of 20 percent, as of 
January 30, 2007, is not warranted under Diagnostic Code 
5257.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board has considered rating the Veteran's service-
connected right knee instability under other Diagnostic Codes 
in order to provide him with the most beneficial rating; 
however, given the description of the Veteran's 
symptomatology, Diagnostic Code 5257 provides the most 
appropriate rating criteria for the Veteran's right knee 
instability.

Evaluation of initial disability rating - degenerative joint 
disease and chondromalacia of the patella of the right knee  

The Veteran is service-connected at 10 percent disability 
ratings for his right and left knee arthritis with limitation 
of motion under Diagnostic Codes 5010 and 5260, which 
contemplate arthritis due to trauma and limitation of flexion 
of the knee, respectively.  Arthritis due to trauma is to be 
rated as degenerative arthritis under Diagnostic Code 5003.  
Under this code, degenerative arthritis is evaluated on the 
basis of limitation of motion of the involved joint.  When 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a 20 percent disability rating (the maximum allowed) 
is warranted with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent disability 
rating is assigned with x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010.  

Limitation of flexion of the knee is rated under Diagnostic 
Code 5260.  Under Diagnostic Code 5260, a noncompensable 
disability rating is assigned where there is limitation of 
leg flexion to 60 degrees.  A 10 percent disability rating 
requires limitation of leg flexion to 45 degrees.  A 20 
percent disability rating is appropriate with limitation of 
leg flexion to 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  Limitation of extension of the knee is rated 
under Diagnostic Code 5261.  Under Diagnostic Code 5261, a 
noncompensable disability rating is assigned where there is 
limitation of leg extension to 5 degrees.  A 10 percent 
disability rating requires limitation of leg extension to 10 
degrees.  A 20 percent disability rating is appropriate with 
limitation of leg extension to 15 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  Standard range of motion of a 
knee is from 0 degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II.  

The Board finds that the Veteran's service-connected 
degenerative joint disease and chondromalacia of the patella 
does not warrant a higher disability rating under Diagnostic 
Code 5010.  There is no evidence that the Veteran's 
symptomatology approximates x-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  There is no 
evidence in the record that the Veteran's right knee 
arthritis and chondromalacia patella has been manifested by 
incapacitating exacerbations.  While the June 2009 VA 
examination report shows that the Veteran reported that his 
right knee had severe flare-ups every five to six months 
which lasted one to two days, the Board finds that this does 
not rise to the level of incapacitating exacerbations, as 
they were relieved by rest and elevation with ice.  As such, 
a higher disability rating under Diagnostic Code 5010 is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

With regard to the Veteran's right knee range of motion, the 
Board notes that the Veteran's extension and flexion 
measurements do not result in compensable disability ratings 
for the Veteran's right knee.  As such, a rating under 
Diagnostic Codes 5260 or 5261 would not result in a higher 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the Veteran's right knee disabilities resulted 
in frequent hospitalizations or marked interference in his 
employment at any time over the appeals period.  The Board is 
therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2009).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's 
claims for increased ratings for his right knee disabilities 
for any time over the appeals period, the "benefit-of-the-
doubt" rule is not applicable and the Board must deny his 
claims.  See 38 U.S.C.A. § 5107(b).


ORDER

An initial disability rating in excess of 10 percent, prior 
to January 30, 2007, for chronic grade II strain/sprain with 
instability, medial collateral ligaments of the right knee, 
is denied.

An initial disability rating in excess of 20 percent, as of 
January 30, 2007, for chronic grade II strain/sprain with 
instability, medial collateral ligaments of the right knee, 
is denied.

An initial disability rating in excess of 10 percent for 
degenerative joint disease and chondromalacia of the patella 
of the right knee is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


